*632MEMORANDUM **
Shepard Sanders appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction under 28 U.S.C. § 2258, and we affirm.
Sanders contends that use of his prior nonjury juvenile adjudication to enhance his sentence under California’s Three Strikes law violated his constitutional right to due process. This contention fails. The California court’s decision to use Sanders’ prior juvenile adjudications as predicate offenses in calculating his Three Strikes is not contrary to, or an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1); Boyd v. Newland, 393 F.3d 1008, 1017 (9th Cir.2004) (holding that the California courts’ use of Petitioner’s juvenile adjudication as a sentencing enhancement was not contrary to, or involved an unreasonable application of, Supreme Court precedent).
The request to broaden the scope of the certificate of appealability is denied. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.